     Case 1:19-cv-01333-WFK-SMG Document 2 Filed 03/07/19 Page 1 of 2 PageID #: 15                                          o


AO 440 (Rev. 12/09) Summons in a Civil Action


                                     United States District Court
                                                                for the

                                                    Eastern District of New York


                  ROQUE ALVAREZ et al.


                             Plaintiff

                                                                          Civil Action No.
           B10 LLC d/b/a BAREBURGER, et al.
                                                                                                •El

                            Defendant


                                                 SUMMONS IN A CIVIL ACTION
                                                                                             KUNTZ, J.
                                                                                                 GOLD, MJ.
To: (Defendant's name and address) B10 LLC d/b/a BAREBURGER, 42-38 Bell Boulevard, Bayside, New York 11361
                                         GEORGE DELLIS, 42-38 Bell Boulevard, Bayside, New York 11361
                                         GEORGIOS TZANIDAKIS, 42-38 Bell Boulevard, Bayside. New York 11361
                                         GEORGE RODAS, 42-38 Bell Boulevard, Bayside, New York 11361




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:      Helen F. Dalton & Associates, P.C.
                                 Roman Avshalumov, Esq.
                                         80-02 Kew Gardens Road, Suite 601
                                         Kew Gardens, NY 11415




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                DOUGLAS C. PALMER
                                                                             CLERK OF COURT >

             MAR 07 2019
Date:
      Case 1:19-cv-01333-WFK-SMG Document 2 Filed 03/07/19 Page 2 of 2 PageID #: 16


AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

Civil Action No.


                                                           PROOF OF SERVICE
                      (This section should not befiled with the court unless required by Fed. R. Civ. P. 4 (I))

          This summons for (name of individual andtitle, ifany)
was received by me on (date)

          O I personally served the summons on the individual at (place)
                                                                                  on (date)                         ; or


          D I left the summons at the individual's residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual's last known address; or

          D I served the summons on (name ofindividual)                                                                       , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                                  on (date)                         ; or


          D I returned the summons unexecuted because                                                                             ; or

          D Other (specify):




           My fees are $                           for travel and$                 for services, for a total of $          o.OO


           I declare under penalty of perjury that this information is true.


Date:
                                                                                        Server's signature



                                                                                       Printed name and title




                                                                                         Server's address


 Additional information regarding attempted service, etc:
